Order, Supreme Court, New York County, entered on March 27, 1973, denying petitioner’s application for an order of possession, unanimously reversed, on the law, without costs and without disbursements, and the petition granted. The caution demonstrated by Special Term, in denying the application without prejudice to renewal after, resubmission to the Board of Estimate, now appears unnecessary in view of the announcement by the Secretary of Housing and *552Urban Development, on or about May 7, 1973, to the effect that the specific project involved herein will receive funding pursuant to section 236 of the National Housing Act of 1949 (62 U. S. Stat. 413), irrespective of the freeze on such funding announced by the Federal Government earlier this year. In any event, we would reverse, even if the Secretary of HUD had not acted, as above indicated, as a freeze on 236 funding, on this record, would be but a nonessential change. (See Margulis v. Lindsay, 31 N Y 2d 167, 173.) The record below indicates a strong likelihood of funds being available and, more important, it indicates that the Board of Estimate had considered the possibility of a freeze prior to adopting its resolution on December 21, 1972. Settle order on notice. Concur — Markewich, J. P., Nunez, Lane, Steuer and Capozzoli, JJ.